
	
		III
		110th CONGRESS
		2d Session
		S. RES. 701
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Ms. Landrieu submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the life of Michael P.
		  Smith.
	
	
		Whereas Michael P. Smith was an award-winning photographer
			 nationally recognized for his work over 4 decades documenting the music,
			 culture, and folklife of New Orleans and the State of Louisiana;
		Whereas Michael P. Smith greatly influenced the
			 understanding of New Orleans and Louisiana of people around the world;
		Whereas Michael P. Smith’s work captured and made
			 accessible the environment, social structures, and neighborhoods that both
			 create and sustain the musical traditions of New Orleans;
		Whereas Michael P. Smith was born in Metairie, Louisiana,
			 the son of a member of the Rex organization and the Boston Club, was a star
			 athlete, and graduated from Metairie Park Country Day School and Tulane
			 University;
		Whereas Michael P. Smith was the only person to photograph
			 at every New Orleans Jazz & Heritage Festival since the festival began in
			 1970 until his retirement in 2004, when he was honored with a major grandstand
			 exhibition and photo kiosks placed around the fairgrounds at the
			 festival;
		Whereas Michael P. Smith received 2 Photographer's
			 Fellowships from the National Endowment for the Arts early in his career and
			 his prints have toured worldwide through the United States Information Agency
			 (USIA);
		Whereas Michael P. Smith’s work has been presented at the
			 National Museum of American History, the International Center for Photography
			 in New York, and the LeRoy Neiman Gallery at Columbia University, as well as
			 numerous other museums, galleries, and jazz festivals in America and
			 Europe;
		Whereas Michael P. Smith’s work is part of the permanent
			 collections of the National Museum of American History in Washington, DC, the
			 Metropolitan Museum of Art in New York, the Bibliothèque Nationale in Paris,
			 the Louisiana State Museum, the Ogden Museum of Southern Art, and the New
			 Orleans Museum of Art;
		Whereas Michael P. Smith’s work is represented in 5
			 photography books including Spirit World: Pattern in the Expressive Folk
			 Culture of African-American New Orleans, A Joyful Noise: A
			 Celebration of New Orleans Music, New Orleans Jazz Fest: A
			 Pictorial History, Jazz Fest Memories, and Mardi
			 Gras Indians, which is a visual and sociological history of the unique
			 masking and musical traditions still alive in the older Black neighborhoods of
			 New Orleans;
		Whereas Michael P. Smith’s photographs grace the covers of
			 many compact discs and record albums, illustrate numerous books and magazine
			 articles published in America and Europe, and are in continual demand for
			 documentary films produced at home and abroad;
		Whereas Michael P. Smith won numerous awards for his work,
			 including the 2002 Lifetime Achievement Award from the Louisiana Endowment for
			 the Humanities, the (New Orleans) Mayor's Arts Award, the Clarence John
			 Laughlin Lifetime Achievement Award from the New Orleans chapter of the
			 American Society of Magazine Photographers, and the Artist Recognition Award
			 from the New Orleans Museum of Arts's Delgado Society;
		Whereas Michael P. Smith was an original owner and a
			 founder of Tipitina’s, the iconic club that has featured, and continues to
			 feature, the best and brightest of New Orleans music; and
		Whereas Michael P. Smith is survived by a companion, Karen
			 Louise Snyder, 2 daughters, Jan Lamberton Smith of Quail Springs, California,
			 and Leslie Blackshear Smith of New Orleans, a brother, Joseph Byrd Hatchitt
			 Smith of Port Angeles, Washington, and 2 grandchildren: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)honors the life
			 of Michael P. Smith;
			(2)recognizes
			 Michael P. Smith for his invaluable contributions as a cultural archivist of
			 New Orleans and Louisiana history and culture;
			(3)recommits itself
			 to ensuring that artists such as Michael P. Smith receive recognition for their
			 creative and cultural endeavors; and
			(4)extends
			 condolences to his family on the death of this talented and beloved man.
			
